PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Stein, Joseph, L.
Application No. 15/857,707
Filed: 29 Dec 2017
For: Slag Conditioner

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed July 27, 2021, under 37 CFR 1.137(a) to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction Requirement, mailed October 9, 2019, which set a shortened statutory period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 10, 2019.  The Notice of Abandonment was mailed May 18, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply the Response to the Election Requirement; (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Irvin Dingle at (571) 272-3210.  

This application is being referred to Technology Center AU 1733 for appropriate action in the normal course of business on the reply received.


/Irvin Dingle/
Irvin Dingle                            				
Lead Paralegal Specialist                           				
Office of Petitions